Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 17-19, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al. (US 2012/0225982 A1) in view of Williams et al. (US 2014/0275345 A1) and Moy (‘610). 
Ravichandran et al. disclose curable compositions comprising an uretdione, derived from such preferred diisocyanates as HDI and IPDI, a polyol, amidine catalysts, and an acid scavenger, corresponding to those claimed. See paragraphs [0028], [0053], [0056]+, [0155], and [0213].  Furthermore, the reference discloses polyester polyols as being suitable for the production of coating compositions.  See paragraphs [0154] and [0180].  Accordingly, the position is taken that it would have been obvious to use these polyester polyols, including those derived from non-aromatic reactants, as the polyol used in combination with the acid scavenger to arrive at applicants’ claimed neutralized polyester polyol.  Furthermore, though the primary reference refers to the production of crosslinked coatings from the reaction of uretdione containing isocyanates with polyols in the presence of catalysts, such as amidine catalysts (paragraph [0045]), the primary reference is silent with respect to the formation of allophanate groups from the reaction.  Still, the position is taken that the production of allophanate groups adequate to meet the claims, would have been reasonably expected by the skilled artisan, since the production of allophanate groups under these conditions to produce crosslinked coatings was known at the time of invention.  Williams et al. disclose such a reaction within paragraph [0015] and the use of amidine catalysts within paragraph [0082].
4.	Though the primary reference fails to disclose the use of a reducer, the use of such additives within polyurethane coating compositions was known at the time of invention, as evidenced by the teachings within column 7, lines 30+ of Moy.  Since it has been held that it is prima facie obvious to use a known compound for its known function (In re Dial et al., 140 USPQ 244), the position is taken that it would have been obvious to incorporate the disclosed reducer within the coating composition of the primary reference, so as to arrive at the claimed invention.  
5.	Though the primary reference is silent with respect to applying a composition comprising the uretdione and polyol components to a basecoat comprising an amidine catalyst, the practice of applying an uncatalyzed top-coat to a basecoat containing suitable catalyst to cure the top-coat was known at the time of invention, as evidenced by the abstract and column 3, line 58 through column 4, line 8 of Moy.  Since this practice has the benefit of promoting storage stability and increasing pot life, it would have been obvious to practice this method with the coatings of the primary reference by introducing the amidine catalyst into a separate layer, such as a basecoat, as opposed to introducing the catalyst into the uretdione-containing composition or layer.  Reaction of the composition would have been prevented until the composition was contacted with the catalyst containing layer.
6.	Applicants’ arguments concerning the use of the neutralized polyester polyol have been considered and have been addressed above within paragraph 3.  Furthermore, the examiner has set forth rationale explaining why it would have been obvious to contact the coating composition with a basecoat containing catalyst.  Lastly, though applicants argue the deficiencies of each reference, applicants’ arguments fail to appreciate what the combined teachings of the references would have suggested to the skilled artisan.  Also, it is not seen that applicants have demonstrated anything unexpected commensurate in scope with the claims.  In summation, the prior art rejection has been maintained for the reasons set forth above.
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765